Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1, 3, 6-7, 9, 11, 13-28 are now pending and subsequently allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christine McCarthy on 1/28/22.
The application has been amended as follows: 
In the claims: (a) In claim 9, first line, change “8” to --7--;
(b) Claim 24 (2nd instance), change “24.” to --25.--;
(c) Claim 25, change “25.” to --26.--; and in the first line change “The method of claim 24” to --The method of claim 25--;
(d) Claim 26, change “26.” to --27.--; and in the first line change “The method of claim 25” to --The method of claim 26--;
(e) Claim 27, change “27.” to --28.--; and in the first line change “The method of claim 24” to --The method of claim 25--.


Reasons for Allowance
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.
Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims. Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 1, 3, 6-7, 9, 11, 13-28, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claims 1, 3 & 7, provides for (claim 1): “A first Ultra-Wide Band (UWB) system of a transportation vehicle, the first UWB system comprising a first transceiver, wherein the first UWB system is configured to perform transportation vehicle positioning based on transit time measurements for determining a position of a second UWB system having a second transceiver, wherein the first UWB system is further configured to perform payload data transmission to at least one third transceiver included in another, transportation vehicle or a mobile terminal device, wherein the first UWB system receives software updates for at least one control unit of the transportation vehicle via payload data received from at least one third transceiver, wherein the first UWB system transmits and receives WLAN data to and from at least one third transceivers wherein, as part of receiving software updates from the at least one third transceiver, the first UWB system establishes a radio link to a UWB system of the at least one third transceiver in response to receipt of at least one message via a mobile radio network connection indicating that a software update is necessary for the at least one control unit and that the software update has already been distributed to another transportation vehicle or mobile terminal device that is nearby, thereafter, the first USB system transmits a query to establish whether the at least one third transceiver has already received the software update until a UWB connection has been established to at least one transceiver in a transportation vehicle or mobile terminal device that has already received the software update.”
Independent claim 3 is directed to “A transportation vehicle” and includes similar limitations, and independent claim 7 is directed to “a method of a transportation vehicle having a first UWB system” and includes similar limitations as aforementioned claim 1.  The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a system, vehicle nor method, as set forth, supra.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 1, 3 & 7.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 1, 3 & 7.
Moreover, since claims 6, 9, 11, 13-28 depend from and further limit the allowable subject matter of independent claims 1, 3 & 7, respectively, they too are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


BEM
January 28, 2022